Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 8, 2019

                                      No. 04-19-00463-CV

                               IN THE INTEREST OF M. K. B.,


                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-23300
                         The Honorable Aaron Haas, Judge Presiding


                                         ORDER
       The trial court clerk has filed a notification of late record stating the clerk’s record has
not been filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court